McCay, J.
We find nothing in this record distinguishing it from the case of Smith vs. Bryan, 34th Georgia, 52. That was a bill filed in Lee county, where the land was situated, against Bryan, who lived in Macon county. The bill, as does this, set up that Bryan’s deed was fraudulent, and it prayed, as does this, possession of the land, and an account of the rents and profits. Bryan was in possession of the land in that case by his servants. In this case Cloud is in possession by his tenants. In both cases the persons in possession are privies of the principal, and both would be bound by a decree against him. If the defendants here, the Stranges, and Campbell, are in fact Mr. Cloud’s tenants, and hold the land as such, (and so the bill charges,) a decree against Cloud would fully settle the whole matter, since the tenant stands in the shoes of his landlord, and must take his fate. No substantial relief is prayed against the defendants in Catoosa county. They have no interest in the land, except the right to occupy it under their principal, and when his rights are gone, theirs go with them.
Our Code, .and the Constitution itself, requires bills to be *291filed in a county in which one of the defendants resides, against whom substantial relief is prayed: Constitution of 1868, Art. 5, sec. 12, par. 4: Code, sec. 4124.
It might be different if the bill set up that the tenants claimed any rights not dependant on Cloud’s right, as that' they claimed to be innocent purchasers, or pretended to any right which would not be determined by a decree against Cloud alone. Were this a case of the first impression, a good deal might be said in favor of the view that this is really an action involving titles to land. But the case of Bryan and Smith, and the case of Bivins vs. Bivins, in 37th Georgia, 346, settle that question, and this Court is bound by those decisions.
For these reasons we affirm the judgment of the Court in sustaining the demurrer. The suit ought to be brought in .the county of Cloud’s residence. Catoosa has no jurisdiction of the case made by the bill.
Judgment affirmed.